Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 1 of 32




            EXHIBIT I
                           Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 2 of 32




                                          Claim Chart for U.S. Patent No. 10,200,660
                                       COMMUNICATION AND MONITORING SYSTEM

                                                          Claims 13, 14, 16, 18

The SimpliSafe SimpliCam Camera and all other similar devices provided by SimpliSafe (collectively, the “SimpliCam”) infringes at
least the claims charted below of United States Patent No. 10,200,660 (the “’660 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘660 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliCam and/or perform all or some of the steps recited in the claims of the
‘660 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a patented process,
when such material or apparatus is especially adapted for use in the infringement of the ‘660 patent, and is not a staple article or
commodity of commerce suitable for substantial non-infringing use.




    U.S. Pat. No. 10,200,660                                                      SimpliCam

 [13.1] A method for using a        To the extent the preamble is limiting, Respondent performs a method for using a detection and
 detection and viewing system       viewing system.
 comprising:
                     Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 3 of 32




U.S. Pat. No. 10,200,660                                               SimpliCam




                           https://simplisafe.com/home-security-shop
                         Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 4 of 32




  U.S. Pat. No. 10,200,660                                                   SimpliCam




                                 https://simplisafe.com/home-security-shop

                                 To the extent the preamble of claim 9 is limiting, the SimpliCam is a detection and viewing system,
                                 with the method of claim 9 at least as explained below.

[13.2] wirelessly transmitting   The SimpliCam can wirelessly transmit streaming video upon detection of a person and has a camera,
streaming video from an          a microphone, a speaker, a transceiver, and a motion sensor.
interior device upon detection
of a person, wherein the         The SimpliCam has a has a camera, a microphone, a speaker, a transceiver, and a motion sensor.
interior device comprises a
camera, a microphone, a
speaker, a transceiver, and a
motion sensor;
                     Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 5 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://simplisafe.com/simplicam-security-camera

                           Upon the detection of a person, the SimpliCam can wirelessly transmit streaming video.
                     Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 6 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                     Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 7 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://simplisafe.com/simplicam-security-camera




                           https://simplisafe.com/simplicam-security-camera
                          Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 8 of 32




  U.S. Pat. No. 10,200,660                                                  SimpliCam




                                https://simplisafe.com/simplicam-security-camera

[13.3] transmitting digital     The SimpliCam can transmit digital audio.
audio using the interior
device;
                     Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 9 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 10 of 32




  U.S. Pat. No. 10,200,660                                                  SimpliCam




                                 https://support.simplisafe.com/hc/en-us/articles/360037542311-How-do-I-use-2-way-audio-on-the-
                                 cameras-


[13.4] receiving audio at the    The SimpliCam can receive audio that was captured on a user’s cell phone using the SimpliSafe app.
interior device that was
captured by a peripheral         The SimpliCam has a microphone and speaker to enable 2-way communication with a user utilizing
device, which is a cell phone,   the SimpliSafe app on the user’s cell phone.
after the person has been
detected by the interior
device;
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 11 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 12 of 32




U.S. Pat. No. 10,200,660                                             SimpliCam




                           https://support.simplisafe.com/hc/en-us/articles/360029595492-How-can-I-use-the-SimpliCam-and-
                           how-does-it-work-




                           https://support.simplisafe.com/hc/en-us/articles/360037542311-How-do-I-use-2-way-audio-on-the-
                           cameras-
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 13 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://www.gensecurity.com/blog/security-camera-apps-a-guide-to-popular-professional-diy-
                           solutions

                           The SimpliCam can enable 2-way communication after the detecting motion.
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 14 of 32




  U.S. Pat. No. 10,200,660                                                  SimpliCam




                                https://support.simplisafe.com/hc/en-us/articles/360029595492-How-can-I-use-the-SimpliCam-and-
                                how-does-it-work-


[13.5] displaying an icon and   The SimpliSafe app displays an icon and the streaming video at the same time on a user’s cell phone.
the streaming video at the
same time on the peripheral     For example, the SimpliSafe app will display microphone and record icons when displaying
device;                         streaming video from the SimpliCam.




                                https://simplisafe.com/video-doorbell-pro
                         Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 15 of 32




  U.S. Pat. No. 10,200,660                                                    SimpliCam




                                  https://support.simplisafe.com/hc/en-us/articles/360037542311-How-do-I-use-2-way-audio-on-the-
                                  cameras-


[13.6] storing the streaming      The SimpliCam stores the streaming video and digital audio on a database and associates the stored
video and digital audio in a      video and digital audio with a specific SimpliCam camera.
database and associating the
interior device with the stored   For example, stored recordings of video and digital audio are available on the SimpliSafe app.
streaming video and digital
audio;
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 16 of 32




U.S. Pat. No. 10,200,660                                             SimpliCam




                           https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 17 of 32




  U.S. Pat. No. 10,200,660                                                     SimpliCam

                                 SimpliSafe offers subscription plans for storing recordings for 30 days. Clips can also be
                                 downloaded.




                                 https://simplisafe.com/blog/simplicam-integration


[13.7] replicating at least a    At least a portion of the database of stored video and digital audio is stored on one or more
portion of the database on one   computers.
or more computers; and
                                 For example, stored recordings of video and digital audio are available on the SimpliSafe app.
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 18 of 32




U.S. Pat. No. 10,200,660                                             SimpliCam




                           https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 19 of 32




  U.S. Pat. No. 10,200,660                                                   SimpliCam

                               SimpliSafe offers subscription plans for storing recordings for 30 days. Clips can also be
                               downloaded.




                               https://simplisafe.com/blog/simplicam-integration

                               Complainants believe at least a portion of the video and digital audio recorded by the SimpliCam is
                               stored in the cloud or on a server or other type of computer. Complainants will require additional
                               discovery into the exact nature of the storage and reserves its right to amend these disclosures based
                               on such discovery.

[13.8] providing a storage     There is a storage hierarchy for the streaming video and digital audio stored in the database.
hierarchy for the streaming
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 20 of 32




  U.S. Pat. No. 10,200,660                                                    SimpliCam

video and digital audio stored   For example, recordings of for the streaming video and digital audio are organized by date, time, and
in the database.                 event.




                                 https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US
                          Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 21 of 32




  U.S. Pat. No. 10,200,660                                                  SimpliCam

[14.1] The method of claim       The Doorbell Pro can encrypt video and digital audio transmitted by the SimpliCam.
13, further comprising:

[14.2] encrypting the
streaming video and the
digital audio, and




                                 https://www.security.org/home-security-systems/simplisafe/faqs/




                                  https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-
                                 abode-adt-comcast-nest-ring-simplisafe/
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 22 of 32




  U.S. Pat. No. 10,200,660                                                    SimpliCam




                                 https://simplisafe.com/simplicam-security-camera


[14.3] receiving one or more     The SimpliCam is able to receive one or more instructions to modify two or more control settings for
instructions, at the interior    operation of the camera.
device, to modify two or more
control settings for operation   For example, the SimpliSafe app allows the user to adjust the picture quality, night vision, motion
of the camera,                   detection and other options.
Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 23 of 32
                       Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 24 of 32




  U.S. Pat. No. 10,200,660                                                  SimpliCam

                                https://support.simplisafe.com/hc/en-us/articles/360029440912-How-do-I-change-my-camera-s-
                                settings-

[14.4] wherein the icon, when   A user can speak with a person by selecting an icon on the SimpliSafe app.
selected, allows a user to
speak to the person.            For example, a user can transmit audio through the SimpliSafe app by pressing the microphone icon
                                when seeing live video from the SimpliCam.




                                https://support.simplisafe.com/hc/en-us/articles/360029595492-How-can-I-use-the-SimpliCam-and-
                                how-does-it-work-
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 25 of 32




U.S. Pat. No. 10,200,660                                             SimpliCam




                           https://support.simplisafe.com/hc/en-us/articles/360037542311-How-do-I-use-2-way-audio-on-the-
                           cameras-
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 26 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://www.gensecurity.com/blog/security-camera-apps-a-guide-to-popular-professional-diy-
                           solutions
                      Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 27 of 32




  U.S. Pat. No. 10,200,660                                               SimpliCam

[16.1] The method of claim    The SimpliCam can provide a MAC address or IP address upon receiving a request for the address.
13, further comprising:
                              The SimpliCam communicates wirelessly via Wi-Fi.
[16.2] providing a MAC
address, via the interior
device, upon receiving a
request for the MAC address
at the interior device,




                              https://simplisafe.com/simplicam-security-camera

                              Every networked Wi-Fi device must have a MAC address. Because the SimpliCam is capable of
                              connecting to a Wi-Fi network it must have a MAC address. Further, networked Wi-Fi device
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 28 of 32




  U.S. Pat. No. 10,200,660                                                   SimpliCam

                                typically provide their MAC addresses during the Wi-Fi authentication process and in response to
                                Address Resolution Protocol (ARP) requests which are a necessary part of resolving IP addresses to
                                MAC addresses. Additionally, Complainants believe discovery may show that the SimpliCam
                                provides its MAC address upon request from SimpliSafe’s back-end system or upon request form the
                                user via the ARP directly.

[16.3] receiving one or more    The SimpliCam can receive one or more instructions to modify two or more control settings for
instructions to modify two or   operation of the SimpliCam camera.
more control settings for
operation of the camera, and    For example, the SimpliSafe app allows the user to adjust the picture quality, night vision, motion
                                detection and other options.
Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 29 of 32
                        Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 30 of 32




  U.S. Pat. No. 10,200,660                                                    SimpliCam

                                  https://support.simplisafe.com/hc/en-us/articles/360029440912-How-do-I-change-my-camera-s-
                                  settings-

[16.4] receiving an instruction   The SimpliCam can receive an instruction to modify a sensitivity of the motion sensor.
to modify a sensitivity of the
motion sensor.                    For example, a user can modify the sensitivity of the motion detector on the SimpliSafe app.




                                  https://support.simplisafe.com/hc/en-us/articles/360029440912-How-do-I-change-my-camera-s-
                                  settings-


[18.1] The method of claim        The SimpliCam stores streaming video and digital audio in memory that is part of the SimpliCam.
13, further comprising:
                                  The SimpliCam records and transmits video and digital audio.
[18.2] storing the streaming
video and digital audio in
memory that is part of the
interior device.
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 31 of 32




U.S. Pat. No. 10,200,660                                              SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                    Case 1:20-cv-12288-ADB Document 23-9 Filed 05/19/21 Page 32 of 32




U.S. Pat. No. 10,200,660                                               SimpliCam




                           https://simplisafe.com/simplicam-security-camera

                           At a minimum, the SimpliCam must store the streaming video and digital audio in memory in order
                           to packetize and then transmit the streaming video and digital audio. Further, Complainants believe
                           discovery will show that the SimpliCam stores this video and audio in memory for additional
                           processing and/or to achieve local long-term storage.
